DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statement (“IDS”) filed on 12/04/2020 was reviewed and the listed references were noted.

Drawings
The 4 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1 and 2 are pending.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: (a) three lines from the end of the claim, the term “tine-tune the deep model” should be changed to “fine-tune the deep model”; and (b) the term “soured” in line 7 of Claim 2 should be corrected to “source”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claim 1 recites “… and labeled CT small patches are used to test the final result of the technical proposal proposed by the present invention;” (Claim 1, at the end of Step 1).  The term “the final result of the technical proposal proposed by the present invention is indefinite.  In addition, throughout the claim, instead of assertive language, passive format is being used, which make the claims non-assertive.  For example, in the first limitation of Claim 1, the terms “… two sets of CT images of different types are collected, …”.  Applicant may use the following assertive format instead “… collecting two sets of CT images of different types, …”.  In addition, certain language of Claim 2 should be reformatted to conform to the traditional language used in a method claim.  For example, in limitation 3-1), instead of “build a deep network with …”, Applicant is encouraged to use “building a deep network with …”.  

	Therefore, it is respectfully requested that Applicant review the claims and correct the claims as set forth in the recited examples above.  	
Allowable Subject Matter
The claims of the instant application are not rejected over prior art references and will be allowed once the above-described rejection of the claims under 35 U.S.C. 112(b) is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  Consider Claim 1, the closest prior art reference Laaksonen et al. (US 2021/0192719) discloses a radiotherapy treatment planning by training deep learning engines using the following steps: obtaining set of training data that includes both labeled and unlabeled training data; configuring deep learning engine to include (a) primary network and (b) deep supervision network; training deep learning engine to perform radiotherapy treatment planning task; processing training data instance to generate (a) primary output data and (b) deep supervision output data; updating weight data based on (a) primary output data and/or (b) deep supervision output data; pruning deep supervision network prior to applying primary network to perform radiotherapy treatment planning task (Fig. 2, Steps 210-240).  However, the cited prior art reference does not provide a motivation to teach the ordered combination of “for the source domain deep network model obtained in step 2), use the unlabeled CT small patches in the 15target domain, and use the loss function based on the adversarial learning mechanism to perform unsupervised domain adaptation, while the content consistency module and content consistency loss function are used to constrain the content of the target domain encoder, and then combined with the supervised classification training in the source domain, the labeled CT patches in the source domain are used again to jointly tine-tune the deep model in target domain, and finally the deep network model can maintain good lung texture recognition performance in the target domain”.  Dependent Claim 2 is not rejected over prior art due to its dependency from Claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The references made of record, but not relied upon, are considered pertinent to Applicant’s disclosure: Bagci et al. (US 2020/0160997), Yap et al. (US 2021/0190892), and Hsieh et al. (US 2018/0144466).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662